Case 6:19-cv-00056-JDK-KNM Document 55 Filed 09/30/20 Page 1 of 2 PageID #: 137


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION
                                                 §
 STEVEN MOODY                                    §
                                                 §
          Plaintiff                              §
                                                 §
 v.                                              §    Case No. 6:19cv56-JDK-KNM
                                                 §
 BRYAN COLLIER, ET AL.                           §
                                                 §
          Defendants                             §

                  ORDER ADOPTING REPORT AND RECOMMENDATION
                      OF UNITED STATES MAGISTRATE JUDGE

          Plaintiff Steven Moody, an inmate proceeding pro se, filed the above-styled and
 numbered civil rights lawsuit under 42 U.S.C. § 1983. The case was originally filed with a
 number of other inmates as co-plaintiffs, but all of these other inmates have been dismissed. The
 case was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to 28 U.S.C. §
 636. The Magistrate Judge issued a Report recommending that the lawsuit be dismissed with
 prejudice as barred by the three-strike provision of 28 U.S.C. § 1915(g). Plaintiff did not file
 objections to the Report.

          This Court reviews the findings and conclusions of the Magistrate Judge de novo only if
 a party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.
 § 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes
 an independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,
 1430 5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)
 (extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file
 objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s
 findings or clear error or abuse of discretion and reviews her legal conclusions to determine
 whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.
 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s
 Report are filed, the standard of review is “clearly erroneous, abuse of discretion and contrary to
 law”).                                          1
Case 6:19-cv-00056-JDK-KNM Document 55 Filed 09/30/20 Page 2 of 2 PageID #: 138


        Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

 clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts the

 Report and Recommendation of the United States Magistrate Judge as the findings of this Court.
        Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 53)

 is ADOPTED. The above-styled civil action is DISMISSED WITH PREJUDICE as to the

 refiling of another in forma pauperis lawsuit raising the same claims as herein presented, but without

 prejudice as to the refiling of the lawsuit without seeking in forma pauperis status and upon payment

 of the full $400.00 filing fee. Should Plaintiff pay the full filing fee within 15 days of the date of
 entry of final judgment, he shall be allowed to proceed in this lawsuit as though the full fee had been

 paid from the outset. All pending motions are DENIED as MOOT.

         So ORDERED and SIGNED this 30th day of September, 2020.



                                                    ___________________________________
                                                    JEREMY D. KERNODLE
                                                    UNITED STATES DISTRICT JUDGE




                                                   2
